Case 1:19-cv-00331-LO-MSN Document 157-1 Filed 02/24/21 Page 1 of 7 PageID# 2227




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


   RICARDO R. GARCIA, et al.,                      )
                                                   )
                            Plaintiffs,            )
                    v.                             )
                                                   ) Civil Action No. 1:19cv331-LO-MSN
   VOLKSWAGEN GROUP OF AMERICA,                    )
   INC., et al.,                                   )
                                                   )
                            Defendants.            )
                                                   )



                             DECLARATION OF SUHANA S. HAN

               Suhana S. Han hereby declares under penalty of perjury as follows:

  1.    I am a member of the Bar of the State of New York and a partner of Sullivan &

        Cromwell LLP, counsel in the above-captioned action for Defendants Volkswagen Group

        of America, Inc. (“VWGoA”) and Volkswagen Aktiengesellschaft (“VW AG,” and

        together, “Defendants”). I have been admitted pro hac vice to appear in this action.

  2.    I submit this Declaration on behalf of VWGoA in support of VWGoA’s Memorandum of

        Law in Opposition to Plaintiffs’ Motion to Compel, filed concurrently herewith.

  3.    Starting in May 2020, Plaintiffs have served 128 separate document requests and over 40

        interrogatories on VWGoA. See Ex’s C-D, M-N, attached hereto. Plaintiffs have also

        served 83 separate document requests and over 30 interrogatories on VW AG (which are

        not at issue in the present motion). In calculating the number of interrogatories,

        Defendants count certain multi-part interrogatories as multiple interrogatories, rather than

        accepting Plaintiffs’ numbering of multiple interrogatories as one interrogatory.
Case 1:19-cv-00331-LO-MSN Document 157-1 Filed 02/24/21 Page 2 of 7 PageID# 2228




  4.   On September 28, 2020, I wrote to Plaintiffs’ counsel on behalf of VWGoA to propose

       11 document custodians and 10 different categories of broad search strings, comprising

       over 1,500 individual terms, attached as Exhibit G. Among other things, to identify any

       documents related to the vehicles in the putative class, VWGoA agreed to use as search

       terms the vehicle identification numbers (“VINs”) of all 1,541 putative class vehicles

       identified to date. VWGoA designed these searches to identify documents potentially

       responsive to Plaintiffs’ non-objectionable document requests. And on top of those

       searches, in accordance with the Court’s guidance at the July 31, 2020 hearing, VWGoA

       has applied the same proposed search strings (without limitation by custodian) to search

       the entire “Diesel” database, which contains about four million documents. These

       electronic searches resulted in about 188,000 hits (including document families).

  5.   In the interest of time, VWGoA arranged to begin document review immediately after my

       September 28, 2020 letter to Plaintiffs’ counsel and began rolling productions of

       electronically stored information (“ESI”) on October 21, 2020.

  6.   Between September 28, 2020 and February 17, 2021, Plaintiffs have requested, in serial

       fashion, that VWGoA add at least 74 additional custodians and 34 additional search

       strings. See Ex’s H, J, and X, attached hereto. VWGoA agreed to add 25 custodians and

       32 search strings, some in the form proposed by Plaintiffs, and others in modified form

       pursuant to the parties’ negotiations. See Ex’s I, K, and X, attached hereto. These

       additional custodians and search terms have increased VWGoA’s review population by

       over 260,000 documents.

  7.   As of February 17, 2021, VWGoA has agreed to run 42 different search strings,

       comprising over 1,500 individual terms, over all available email of 36 custodians as well




                                               -2-
Case 1:19-cv-00331-LO-MSN Document 157-1 Filed 02/24/21 Page 3 of 7 PageID# 2229




        as the entire population of documents produced by VWGoA and VW AG stored in the

        Diesel database (regardless of custodian), over a more than 12-year time period. These

        searches have resulted in more than 450,000 unique hits, comprising millions of pages

        requiring review for responsiveness and privilege, which has thus far required more than

        12,000 attorney hours of document review at the first-level alone.

  8.    To date, VWGoA has made 13 ESI productions, which total over 92,000 documents

        consisting of 600,000 pages and 290 GB of data.

  9.    VWGoA’s document review is ongoing, including documents that hit on the additional

        search strings to which VWGoA agreed on February 17, 2021. See Ex. X, attached

        hereto. VWGoA anticipates that it will substantially complete its production of

        responsive, not privileged, documents to Plaintiffs in March 2021, assuming no

        additional custodians or search strings are required.

  10.   VWGoA has to date identified a total of 1,541 vehicles that potentially meet Plaintiffs’

        class definition. Of these 1,541 vehicles, the vast majority are so-called “press vehicles”;

        only 61 of these vehicles are so-called “pre-production” vehicles built before the start of

        production, and only 199 of these vehicles are subject to either of the two precautionary

        recalls identified in Plaintiffs’ Second Amended Complaint, NHTSA Part 573 Safety

        Recall Reports for Recall Nos. 18V-329 and 19V-679, which were initially filed on May

        16, 2018 and September 25, 2019, respectively. See Ex’s A and B, attached hereto.

  11.   Of these 1,541 vehicles, three are subject to the precautionary recall initiated by VWGoA

        on September 16, 2020, NHTSA Part 573 Safety Recall Reports for Recall No. 20V-561.

        The two vehicles cited by Plaintiffs were identified by VWGoA as potentially within the

        purported class because they were loaned to at least one member of the press and




                                                 -3-
Case 1:19-cv-00331-LO-MSN Document 157-1 Filed 02/24/21 Page 4 of 7 PageID# 2230




        otherwise met the conditions in the class definition. In addition, a third VIN

        (1VWAS7A35GC017382) identified by VWGoA as potentially within the purported

        class is a pre-production vehicle that otherwise met the conditions in the class definition

        and was later subject to the September 2020 Recall.

  12.   VWGoA has to date identified 348 vehicles that potentially meet Plaintiffs’ class

        definition and were subject to any settlement or buyback. Of these 348 vehicles, only

        154 vehicles were subject to either of the two precautionary recalls identified in

        Plaintiffs’ Second Amended Complaint (i.e., Recall Nos. 18V-329 and 19V-679).

  13.   As part of the two precautionary recalls identified in Plaintiffs’ Second Amended

        Complaint, VWGoA offered to repurchase vehicles subject to those recalls. The form

        buyback letter that was sent to customers subject to the recalls is publicly available on the

        NHTSA website, available at https://static.nhtsa.gov/odi/rcl/2018/RCRIT-18V329-

        0469.pdf. VWGoA also offered to settle potential claims of certain customers whose

        vehicles were subject to the two precautionary recalls. VWGoA has produced two

        samples of the general release forms and a copy of the form buyback letter sent to certain

        individuals considering a settlement agreement with VWGoA in connection with the two

        precautionary recalls. See Ex’s S, T, and V, attached hereto.

  14.   The Rule 26(f) Discovery Plan entered by this Court required that the parties submit any

        dispute on the “reasonable numerical limits per side on interrogatories” on or before

        October 30, 2020. (ECF Nos. 120, 122.) Defendants agreed to Plaintiffs’ request to

        extend that deadline to December 14, 2020.

  15.   Attached hereto as Exhibit A is a true and correct copy of the Part 573 Safety Recall Report

        for Recall No. 18V-329, initially filed on May 16, 2018, as amended on July 23, 2018.




                                                 -4-
Case 1:19-cv-00331-LO-MSN Document 157-1 Filed 02/24/21 Page 5 of 7 PageID# 2231




  16.   Attached hereto as Exhibit B is a true and correct copy of the Part 573 Safety Recall Report

        for Recall No. 19V-679, initially filed on September 25, 2019, as amended on December

        20, 2019.

  17.   Attached hereto as Exhibit C is a true and correct copy of Plaintiff Ricardo R. Garcia’s

        First Set of Interrogatories, which were served on May 26, 2020.

  18.   Attached hereto as Exhibit D is a true and correct copy of Plaintiffs’ First Requests for

        Production to Defendant VWGoA, which were served on May 28, 2020.

  19.   Attached hereto as Exhibit E is a true and correct copy of Plaintiffs’ Second Requests for

        Production to Defendant VWGoA, which were served on June 18, 2020.

  20.   Attached hereto as Exhibit F is a true and correct copy of a cover letter I sent to

        Plaintiffs’ counsel on September 8, 2020 regarding VWGoA’s first production.

  21.   Attached hereto as Exhibit G is a true and correct copy of a letter I sent to Plaintiffs’

        counsel on September 28, 2020 regarding search strings and custodians.

  22.   Attached hereto as Exhibit H is a true and correct copy of a letter sent by Plaintiffs’

        counsel on October 1, 2020 regarding search strings and custodians.

  23.   Attached hereto as Exhibit I is a true and correct copy of a letter I sent to Plaintiffs’

        counsel on October 15, 2020 regarding search strings and custodians.

  24.   Attached hereto as Exhibit J is a true and correct copy of a letter sent by Plaintiffs’

        counsel on November 3, 2020 pertaining to discovery matters in this action.

  25.   Attached hereto as Exhibit K is a true and correct copy of an email sent by Sullivan &

        Cromwell LLP associate Stephanie Freudenberg on November 13, 2020 regarding search

        strings, and two hit reports attached to the same email reflecting Plaintiffs’ proposed

        search strings and VWGoA’s counter-proposed search strings.




                                                  -5-
Case 1:19-cv-00331-LO-MSN Document 157-1 Filed 02/24/21 Page 6 of 7 PageID# 2232




  26.   Attached hereto as Exhibit L is a true and correct copy of a letter I sent to Plaintiffs’

        counsel on November 25, 2020 regarding custodians.

  27.   Attached hereto as Exhibit M is a true and correct copy of Plaintiffs’ Third Requests for

        Production to Defendant VWGoA, which were served on December 8, 2020.

  28.   Attached hereto as Exhibit N is a true and correct copy of Plaintiff Duane K. Glover’s First

        Set of Interrogatories, which were served on December 8, 2020.

  29.   Attached hereto as Exhibit O is a true and correct copy of an email chain, which includes

        emails sent by Plaintiffs’ counsel on December 8, 2020, 4:40 AM and 5:56 AM,

        December 16, 2020, and February 3, 2021 regarding custodians.

  30.   Attached hereto as Exhibit P is a true and correct copy of a letter I sent to Plaintiffs’

        counsel on December 18, 2020 regarding custodians.

  31.   Attached hereto as Exhibit Q is a true and correct copy of a letter I sent to Plaintiffs’

        counsel on December 19, 2020 regarding search strings and hit reports.

  32.   Attached hereto as Exhibit R is a true and correct copy of an email sent by Plaintiffs’

        counsel on December 21, 2020 regarding production of settlement agreements and

        releases.

  33.   Attached hereto as Exhibit S is a true and correct copy of sample release form produced

        by VWGoA bearing production numbers VWGoA-Garcia-00461809-812, which was

        produced to Plaintiffs on January 5, 2021, which is being filed under seal pursuant to the

        Stipulated Protective Order.

  34.   Attached hereto as Exhibit T is a true and correct copy of a form buyback letter produced

        by VWGoA bearing production numbers VWGoA-Garcia-00461813-817, which was




                                                  -6-
Case 1:19-cv-00331-LO-MSN Document 157-1 Filed 02/24/21 Page 7 of 7 PageID# 2233




        produced to Plaintiffs on January 5, 2021, which is being filed under seal pursuant to the

        Stipulated Protective Order.

  35.   Attached hereto as Exhibit U is a true and correct copy of a letter I sent to Plaintiffs’

        counsel on January 20, 2021 pertaining to discovery matters in this action.

  36.   Attached hereto as Exhibit V is a true and correct copy of a sample release form produced

        by VWGoA bearing production numbers VWGoA-Garcia-00601477-481, which was

        produced to Plaintiffs on January 21, 2021, which is being filed under seal pursuant to the

        Stipulated Protective Order.

  37.   Attached hereto as Exhibit W is a true and correct copy of an email chain, which includes

        emails I sent to Plaintiffs’ counsel on February 5, 2020 and February 17, 2020, pertaining

        to discovery matters in this action.

  38.   Attached hereto as Exhibit X is a true and correct copy of an email chain, which includes

        emails sent by Plaintiffs’ counsel on February 10, 2021 and February 18, 2021, and an

        email sent by Stephanie Freudenberg on February 17, 2021 regarding search strings.

               I declare under penalty of perjury that the foregoing is true and correct.

               This Declaration was executed in New York County, State of New York on

               February 24, 2021.




                                                                               /s/ Suhana S. Han

                                                                               Suhana S. Han




                                                 -7-
